22 F.3d 1184
306 U.S.App.D.C. 102
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Eugene MARSHALL, Appellant.
No. 91-3093.
United States Court of Appeals, District of Columbia Circuit.
April 1, 1994.

Before:  MIKVA, Chief Judge, SILBERMAN, and BUCKLEY Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The arguments have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  For the reasons stated below, it is


2
ORDERED and ADJUDGED, by the Court, that the District Court's rulings are affirmed.  The cleaning of the motel room that uncovered the contraband at issue was ordered and conducted by private citizens not acting as agents of the police.  As a result, the Fourth Amendment's warrant requirement does not apply to this case, and the drugs were properly admitted into evidence.   See United States v. Jacobsen, 466 U.S. 109 (1984);   Coolidge v. New Hampshire, 403 U.S. 443 (1971).  The mere presence of police on the premises to investigate the disturbance between the codefendants was insufficient to trigger Fourth Amendment protection.  Finally, the District Court was entitled to infer that appellant exercised constructive possession over the drugs found in his motel room.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).